In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-20-00183-CV

JOHN BRADLEY ASHBURN AND POST             §   On Appeal from the 17th District
OAK APPALACHIA, LLC, Appellants               Court

                                          §   of Tarrant County (017-315749-20)
V.
                                          §   April 1, 2021

ROBERT J. MYERS, JOHN J. SHAW, AND        §   Memorandum Opinion by Justice
MYERS SHAW, Appellees                         Bassel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse the trial court’s

judgment as to the amount of attorney’s fees and remand this case to the trial court

for a hearing on the issue of fee segregation and to determine what fee Appellees

should receive. We affirm the remainder of the trial court’s judgment.
      It is further ordered that Appellants John Bradley Ashburn and Post Oak

Appalachia, LLC shall pay all of the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel